DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Status
Claim 16 is pending.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127) in view of Kidron et al (US 20110142800, cited by applicants), Welling (Annu. Rev. Nutr. (1996) 16 p383-415), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Claim 16 is drawn to a method of treating hypoparathyroidism.

Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).
The difference between this reference and the instant claims is that this reference does not discuss oral administration using SNAC, and does not give the dosing/pharmacokinetics claimed by applicants.
Kidron et al discuss oral administration of proteins (title) using an absorption enhancer and a protease inhibitor (abstract).  Most polypeptides are dosed parenterally, although this typically leads to low patient compliance (paragraph 2).  The oral dosage forms are effective for polypeptides up to 100 kDa (paragraph 13) and down to 1 kDa (paragraph 15), a size range that includes the teriparatide of Cusano et al.  One formulation described lists SNAC, the active polypeptide, a protease inhibitor, and EDTA and/or an omega-3 fatty acid (paragraph 14).  The active polypeptide is described very generally, with a long list of compounds (paragraphs 32-46), including parathyroid hormone (paragraph 33) described.  The protease inhibitor can be a trypsin inhibitor, such as soybean trypsin inhibitor (paragraph 50).  Dosage forms can include tablets (paragraph 116).  This reference teaches oral administration using SNAC and a soybean trypsin inhibitor.
Welling discusses the effects of food on drug administration (title).  Food can reduce uptake of oral formulations (p386, 2nd paragraph), or delay uptake (p392, 3d paragraph), or possibly increased drug absorption (p396, 2nd paragraph).  This reference teaches that the fed state of the patient can have an effect on absorption of orally administered drugs, which suggests that the dose and dose schedule optimization should consider these phenomenon.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, it would be obvious to use the oral administration methods of Kidron et al in the therapy of Cusano et al to improve patient compliance, as described by Kidron et al.  As that reference explicitly discuss PTH as a hormone that can be used in these formulations, an artisan in this field would attempt this dosage form with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose and dose schedule, as discussed by Le Tourneau et al, taking in account the feeding state of the patient, as described by Welling, to arrive at an appropriate dosage and schedule.  As this must be done for every drug used, an artisan in this field would attempt this with a reasonable expectation of success.
Cusano et al teach using teriparatide to treat hypoparathyroidism.  Kidron et al teach using SNAC for oral dosing of polypeptides, including PTH.  Le Tourneau et al teach optimizing the dose and dose schedule, which will necessarily optimize the pharmacokinetics of the therapy.  Note that the MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  In addition, Kidron et al teach including soybean trypsin inhibitor and tablet formulations Thus, the combination of references renders obvious claim 16.
response to applicant’s arguments
	Applicants argue that the rejection has missed the limitations of tablet formulation, SNAC concentration, the amount of PTH, the dose schedule, the resulting pharmacokinetics, and the effect on hypoparathyroidism, that it is improper to use optimization to meet the limitations of dose and dose schedule, and that Wellington gives contradictory information about the effect of food.
Applicant's arguments filed 28 Oct, 2022 have been fully considered but they are not persuasive.

Applicants argue that the rejection does not meet a number of claim limitations.  Kidron et al explicitly mentions tablet formulations, as noted in the rejection.  SNAC concentration and the dosage of PTH are developed by routine optimization; this must be done with every drug used, and is not considered inventive absent unexpected results.  Applicants argue that the rejection does not meet the pharmacokinetics limitations.  Those parameters will necessarily come when optimized.  Even if applicants found a wildly different pharmacokinetic profile, they could make the exact same argument.  Note that it is always possible to determine some parameter that can only be predicted qualitatively.  This would gut the concept of obviousness.  Applicants argue that the rejection does not discuss the effects of the drug on hypoparathyroidism.  This limitation is met by Cusano et al.
Applicants argue that it is unreasonable to use optimization to meet the limitations of dose and dose schedule, as that will make it impossible to get a patent on new drugs drug.  The standards for examination are set by Congress and the Federal courts; the office is bound by those standards.  The courts have ruled that following a known process (note Le Tourneau et al gives several processes to optimize a dose and dose schedule) to solve a known problem is not inventive, as noted in the rejection.
Finally, applicants argue that Welling does not discuss the effect of food in the context of the invention, or predict what that effect will be.  However, the reference clearly shows that food intake can have an effect in oral dosing.  This makes it obvious to monitor that as a variable when optimizing the dose and dose schedule.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection 
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 21-23 and 32 of copending Application No. 15/549,394 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127), Castelli et al (Clin. Ther. (2011) 33(7) p9934-9945), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720). 

Competing claim 1 describes a formulation of a therapeutic agent and SNAC.  Competing claims 6-9 require protease inhibitors, specifically trypsin inhibitors, a Markush group of trypsin inhibitors, and soybean trypsin inhibitor.  Competing claims 21-23 require that the agent be a polypeptide, specifically PTH or teriparatide.  Competing claim 32 is a method of treatment of a disorder treatable by a therapeutic comprising orally administering the formulation of competing claim 1.
The difference between the competing claims and the instant claims is that the competing claims do not describe hypoparathyroidism, or the dose/schedule/pharmacokinetics.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference teaches using teriparatide to treat hypoparathyroidism.
Castelli et al discuss tablets of SNAC and cyanocobalamin (title), formulated as tablets (abstract).  This reference discusses tablet formulations with SNAC, similar to the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, it would be obvious to use the formulations of the competing claims to treat hypoparathyroidism, as Cusano et al teaches that this drug can treat this disorder.  As the disorder is a deficiency of this hormone, an artisan in this field would attempt this method with a reasonable expectation of success.
Furthermore, it would be optimize the dosage of a tablet formulation of this therapy, as the competing claims describe an oral therapy, Castelli et al teach a similar formulation in a tablet form, and Le Tourneau teach how to optimize the dose and dose schedule.  As tablets are a common oral dosage form, and every drug use has a dose and dose schedule determined, an artisan in this field would attempt this with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

second rejection
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of copending Application No. 15/549,394 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127) and Castelli et al (Clin. Ther. (2011) 33(7) p9934-9945), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Competing claim 15 describes a method of treating osteoporosis comprising oral administration of PTH and SNAC.  Competing claim 16 requires teriparatide, while competing claims 18-20 describe protease inhibitors in narrowing scale down to soybean trypsin inhibitor.  Competing claim 21 gives a range of doses that overlap with the instant claims.  While the competing claims do not use the same dose schedule, this is considered mere optimization, and not a patentable distinction.
The difference between the competing claims and the instant claims is that the disorder is different.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference teaches using teriparatide to treat hypoparathyroidism.
Castelli et al discuss tablets of SNAC and cyanocobalamin (title), formulated as tablets (abstract).  This reference discusses tablet formulations with SNAC, similar to the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, as the drug is the same, it would be obvious to treat the hypoparathyroidism of Cusano et al with the formulations of the competing claims, as a simple substitution of one known element for another yielding expected results.
Furthermore, it would be optimize the dosage of a tablet formulation of this therapy, as the competing claims describe an oral therapy, Castelli et al teach a similar formulation in a tablet form, and Le Tourneau teach how to optimize the dose and dose schedule.  As tablets are a common oral dosage form, and every drug use has a dose and dose schedule determined, an artisan in this field would attempt this with a reasonable expectation of success.
response to applicant’s arguments:
Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

third rejection 
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 31, 42, 43, and 49 of copending Application No. 15/549,436 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127), Castelli et al (Clin. Ther. (2011) 33(7) p9934-9945), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Competing claim 28 describes a formulation comprising an active agent and SNAC for oral administration.  Competing claim 31 specifies that the formulation comprises a protease inhibitor.  Competing claims 42 and 43 specify a polypeptide, with a Markush group that includes a PTH.  Competing claim 49 describes a method of treating a disorder that can be treated with the oral formulation of competing claim 28.  While the competing claims do not use the same dose and dose schedule (and hence pharmacokinetics), this is considered mere optimization, and not a patentable distinction.
The difference between the competing claims and the instant claims is that the competing claims do not specify the PTH is teriparatide or the disorder is hypoparathyroidism.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference teaches using teriparatide to treat hypoparathyroidism.
Castelli et al discuss tablets of SNAC and cyanocobalamin (title), formulated as tablets (abstract).  This reference discusses tablet formulations with SNAC, similar to the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, as the drug is the same, it would be obvious to treat the hypoparathyroidism of Cusano et al with the formulations of the competing claims, as a simple substitution of one known element for another yielding expected results.
Furthermore, it would be optimize the dosage of a tablet formulation of this therapy, as the competing claims describe an oral therapy, Castelli et al teach a similar formulation in a tablet form, and Le Tourneau teach how to optimize the dose and dose schedule.  As tablets are a common oral dosage form, and every drug use has a dose and dose schedule determined, an artisan in this field would attempt this with a reasonable expectation of success.
response to applicant’s arguments:
	Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

fourth rejection
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 28-32, and 38 of copending Application No. 15/549,418 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127), Castelli et al (Clin. Ther. (2011) 33(7) p9934-9945), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720). 
Competing claims 21 and 22 describe a method of treating bone fractures, comprising orally administering PTH, specifically teriparatide, with SNAC.  Competing claims 28-31 describe protease inhibitors, specifically, soybean trypsin inhibitor.  Competing claim 32 describes a dose that overlaps with that of the instant claims, and competing claim 38 describes a dosing schedule that overlaps with that of the instant claims.  Note that the overlapping dose and dose schedule will necessarily lead to similar pharmacokinetics.
The difference between this reference and the instant claims is that the competing claims do not discuss hypoparathyroidism.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference teaches using teriparatide to treat hypoparathyroidism.
Castelli et al discuss tablets of SNAC and cyanocobalamin (title), formulated as tablets (abstract).  This reference discusses tablet formulations with SNAC, similar to the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, as the drug is the same, it would be obvious to treat the hypoparathyroidism of Cusano et al with the formulations of the competing claims, as a simple substitution of one known element for another yielding expected results.
Furthermore, it would be optimize the dosage of a tablet formulation of this therapy, as the competing claims describe an oral therapy, Castelli et al teach a similar formulation in a tablet form, and Le Tourneau teach how to optimize the dose and dose schedule.  As tablets are a common oral dosage form, and every drug use has a dose and dose schedule determined, an artisan in this field would attempt this with a reasonable expectation of success.
response to applicant’s arguments:
	Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

fifth rejection
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 35-39 of copending Application No. 16/326,213 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127, previously cited), Castelli et al (Clin. Ther. (2011) 33(7) p9934-9945), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720)
Competing claim 1 describes formulations of a therapeutically active agent and a genus of compounds including the free acid of SNAC (which is considered equivalent to SNAC) as an absorption enhancer.  Competing claims 35-37 together describe the therapeutically active agent as teriparatide.  Competing claim 38 specifies amounts, and competing claim 39 is a method of treating a condition treatable by parathyroid hormone, using the formulation of claim 38.
The difference between the competing claims and the instant claims is that the competing claims do not specify the disorder, nor do they give the dose and schedule of the instant claims.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference establishes that hypoparathyroidism can be treated with the formulations of the competing claims.
Castelli et al discuss tablets of SNAC and cyanocobalamin (title), formulated as tablets (abstract).  This reference discusses tablet formulations with SNAC, similar to the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, it would be obvious to use the invention of the competing claims to treat the hypoparathyroidism of Cusano et al, as the disorder is a subgenus of the disorders the claimed method will treat.  As Cusano et al teaches the same active agents can be used to treat this disorder, an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be optimize the dosage of a tablet formulation of this therapy, as the competing claims describe an oral therapy, Castelli et al teach a similar formulation in a tablet form, and Le Tourneau teach how to optimize the dose and dose schedule.  As tablets are a common oral dosage form, and every drug use has a dose and dose schedule determined, an artisan in this field would attempt this with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

sixth rejection
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 10, and 12 of copending Application No. 16/724,4000 in view of Cusano et al (J. Endocrinol. Invest. (2013) 36(11) p1121-1127, previously cited) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720). 
Competing claim 1 describes a formulation of a therapeutic for oral administration with SNAC, while competing claims 2 and 3 describe addition of soybean trypsin inhibitor.  Competing claims 9 and 10 specify tablet formulations.  Competing claim 12 specifies using the formulation to treat a disorder treated by the therapeutic.
The difference between the competing claims and the instant claims is that the competing claims do not specify the ratios of the compounds in the tablet, nor the dosage or the disorder treated.
Cusano et al discuss parathyroid hormones in the treatment of hypoparathyroidism (title).  A number of studies show benefits of administering teriparatide to sufferers of this disorder (p3, 3d paragraph to p5, 2nd paragraph).  This reference establishes that hypoparathyroidism can be treated with the formulations of the competing claims.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to optimize the dose and dose schedule of a new drug or combination of drugs, and describe a number of ways to determine these parameters (abstract).  This reference teaches that determining optimum dose and dose schedules is common in the art.
Therefore, it would be obvious to use the formulation of the competing claims to treat hypothyroidism, as the competing claims specify using the formulation to treat a disorder the drug is useful to treat, and Cusano et al demonstrates that hypothyroidism is such a disorder.  As Cusano et al show that this hormone can be used to treat this disorder, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose and dose schedule of the therapy, to find ones that are effective to treat the disorder.  As Le Tourneau et al teach how to do so, and this is done for every drug used, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants request that non-statutory double patenting rejections be held in abeyance until indication of allowable subject matter.  However, until the rejection is overcome, it will remain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658